Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alice Faye Holder appeals the district court’s order dismissing her 42 U.S.C. § 1983 (2012) complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Holder v. Town of Zebulon, No. 5:14-cv-00018-F, 2014 WL 4416101 (E.D.N.C. Sept. 8, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.